Citation Nr: 1633005	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of left thigh adduction with scars, as residuals of left femur fracture. 

2.  Entitlement to an initial compensable rating for limitation of left thigh flexion, as a residual of left femur fracture.

3.  Entitlement to an initial compensable rating for limitation of left thigh extension, as a residual of left femur fracture.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to March 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted a 10 percent  rating for residuals of a left femur fracture with scars.  The RO granted noncompensable ratings for limitations of left thigh flexion and extension in a May 2014 rating decision, ostensibly as additional residuals of the Veteran's left femur fracture.

The issues of service connection for shortening of the lower left extremity and left-leg weakness as residuals of left femur fracture have been raised by the record in a November 2009 statement as well as reports in the January 2010 VA Form 9 and July 2009 notice of disagreement (NOD), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide an additional VA medical examination.  When disabilities are evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07  (1995).  Such inquiry is not to be limited to muscles or nerves.  Id.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Because the previously provided VA examinations do not meet these requirements, VA must provide an additional examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify any relevant VA treatment records not currently associated with the claims file.  In addition, the Veteran should be given an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim, such as private medical records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.   

Copies of all records received must be associated with the Veteran's virtual claims file.  All efforts to procure the records must be documented in the claims file. 

2.  Schedule the Veteran for a VA examination.  After examining the Veteran and reviewing the claims file, the examiner should:   

a)  Determine the current severity of the Veteran's musculoskeletal residuals of service-connected femur fracture.  The examination must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints of the left leg but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

b)  Determine the current severity of the scars associated with the Veteran's service-connected femur fracture.  

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







